 MARALDO ASPHALT PAVINGMaraldo Asphalt Paving, Inc. and Local 324, Inter-national Union of Operating Engineers, AFL-CIO. Case 7-CA-18836April 20, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANUpon a charge filed on January 30, 1981, byLocal 324, International Union of Operating Engi-neers, AFL-CIO, herein called the Union or theCharging Party, and duly served on Maraldo As-phalt Paving, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7,issued a complaint and notice of hearing on May 5,1981, against Respondent, alleging that Respondenthas engaged in, and is engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act. Copies of the charge and complaint andnotice of hearing were duly served on the partiesto this proceeding. Respondent has failed to file ananswer to the complaint.On February 16, 1982, counsel for the GeneralCounsel filed directly with the Board a "MotionTo Transfer Case to the Board and for DefaultJudgment,"' with exhibits attached, based on Re-spondent's failure to file an answer as required bySection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended. An Order TransferringProceeding To The Board and Notice To ShowCause was issued on February 22, 1982. Respond-ent has filed no response to the Notice To ShowCause and, accordingly, the allegations of theMotion for Default Judgment stand uncontrovert-ed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Ruling on the Motion for Default JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inAside from the title of this motion, used in deference to the SixthCircuit's opinion in N.LR. v. Aaron Conrlecent Home. respects thesune a those normally entitled "Motion for Summary Judgment" ndfied pursuant to Sec. 102 102.0, 102.24, and 102.50 of the Board's Rulesand Regulation, Series 8, as amended. It , accordingly, treated in thesame mner.261 NLRB No. 14the complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that unless ananswer to the complaint was filed within 10 daysfrom the service thereof "all of the allegations inthe Complaint shall be deemed to be admitted to betrue and may be so found by the Board." Accord-ing to the uncontroverted allegations of the Motionfor Default Judgment, Respondent has at all timesfailed to file an answer to the complaint. Subse-quent to the issuance of the complaint on May 5,1981, the Regional Attorney for Region 7 sent aletter to Respondent dated January 15, 1982, inwhich the Regional Attorney extended the time forfiling an answer to January 25, 1982, and advisedRespondent again of the requirement for filing ananswer and the possibility for default judgment ifno answer were filed. Respondent has not sincethat time filed an answer. As noted above, Re-spondent has also failed to file a response to theNotice To Show Cause.No good cause having been shown for the fail-ure to file a timely answer, in accordance with therule set forth above, the allegations of the com-plaint are deemed admitted and are found to betrue. We shall, accordingly, grant the Motion forDefault Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Michigan corporation with an office andplace of business located at 415 East Hudson,Royal Oak, Michigan, where it is engaged in thenonretail asphalt paving business. During the yearending December 31, 1980, a representative period,Respondent, in the course and conduct of its busi-ness operations, had gross revenues in excess of$75,000 and performed services valued in excess of$50,000 for customers located within the State ofMichigan, which customers, individually, pur-chased and received goods and materials valued in225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcess of $50,000 directly from points outside theState of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 324, International Union of Operating En-gineers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESSince on or about September 26, 1969, and at alltimes material herein, the Union has been the ex-clusive collective-bargaining representative of Re-spondent's employees in the following appropriateunit:All operating engineer employees employedby Respondent and encompassed in the collec-tive bargaining agreement between the LaborRelations Division of the Michigan RoadBuilders Association and the InternationalUnion of Operating Engineers Local No. 324,324-A, 324-B and 324-C, AFL-CIO, effectivefrom June 1, 1977 to June 1, 1980, and fromyear to year thereafter.Since August 1980, and continuing to date, Re-spondent has refused to bargain with the Union asthe exclusive collective-bargaining representativeof its employees in the unit described above by itsconduct in unilaterally, and without prior bargain-ing with the Union, modifying a term of the collec-tive-bargaining agreement effective from June 1,1977, to June 1, 1980, and from year to year there-after by ceasing to make payments to the Operat-ing Engineers Fringe Benefit Funds as required inthe collective-bargaining agreement referred toabove.By the aforementioned refusal to bargain, Re-spondent has engaged in and is engaging in unfairlabor practices, affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)5) and (1) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act. Such affirmative actionto remedy Respondent's unfair labor practices willinclude the payments to the Operating EngineersFringe Benefit Funds which have been earned byRespondent's employees in accordance with theterms of the collective-bargaining agreement be-tween Respondent and the Union.2CONCLUSIONS OF LAW1. Maraldo Asphalt Paving, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Local 324, International Union of OperatingEngineers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All operating engineer employees employedby Respondent and encompassed in the collective-bargaining agreement between the Labor RelationsDivision of the Michigan Road Builders Associ-ation and the International Union of Operating En-gineers Local No. 324, 324-A, 324-B and 324-C,AFL-CIO, effective from June 1, 1977, to June 11980, and from year to year thereafter constitute aunit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since on or about September 26, 1969, and atall times material herein, the Union has been theexclusive collective-bargaining representative ofRespondent's employees in the aforesaid appropri-ate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By refusing since August 1980, and continuingto date, to bargain with the Union as the exclusivecollective-bargaining representative of employees2 Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionof whether Respondent must pay any additional amounts into the fringebenefits funds in order to satisfy our "make-whole" remedy. These addi-tional amounts may be determined, depending upon the circumstances ofeach case, by reference to provisions in the documents governing thefunds at issue and, where there are no governing provisions, to evidenceof any loss directly attributable to the unlawful withholding action,which might include the loss of return on investment of the portions offunds withheld, additional administrative costs, etc., but not collaterallosses. Merrywather Opdcal Company, 240 NLRB 1213, 1216, fn. 7(1979).226 MARALDO ASPHALT PAVINGin the aforesaid appropriate unit by its conduct inunilaterally, and without prior bargaining with theUnion, modifying a term of the collective-bargain-ing agreement effective from June 1, 1977, to June1, 1980, and from year to year thereafter betweenRespondent and the Union by ceasing to make pay-ments to the Operating Engineers Fringe BenefitFunds as required in the aforementioned collective-bargaining agreement, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Maraldo Asphalt Paving, Inc., Royal Oak, Michi-gan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively with Local324, International Union of Operating Engineers,AFL-CIO, by the conduct of modifying a term ofthe collective-bargaining agreement effective fromJune 1, 1977, to June 1, 1980 and from year to yearthereafter by ceasing to make payments to the Op-erating Engineers Fringe Benefit Funds as requiredin said collective-bargaining agreement.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Honor and abide by the provisions of the col-lective-bargaining agreement effective from June 1,1977, to June 1, 1980, and from year to year there-after between Respondent and the Union through-out the term of the agreement.(b) Make appropriate payments to the OperatingEngineers Fringe Benefit Funds for the fringebenefits earned by Respondent's employees duringthe term of the collective-bargaining agreement inaccordance with the provisions of the collective-bargaining agreement.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of payments due under the terms of thisOrder.(d) Post at its Royal Oak, Michigan, facilitycopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Local 324, International Union of Operat-ing Engineers, AFL-CIO,as the exclusive col-lective-bargaining representative of the em-ployees in the unit described below by unilat-erally, and without prior bargaining with theUnion, modifying a term of our collective-bar-gaining agreement with the Union effectivefrom June 1, 1977, to June 1, 1980, and fromyear to year thereafter, by ceasing to makepayments to the Operating Engineers FringeBenefit Funds as required by the agreement.The appropriate collective-bargaining unit is:All operating engineer employees employedby us and encompassed in the collective bar-gaining agreement between the Labor Rela-tions Division of the Michigan Road Build-ers Association and the International Unionof Operating Engineers Local No. 324, 324-A, 324-B and 324-C, AFL-CIO, effectivefrom June 1, 1977 to June 1, 1980, and fromyear to year thereafter.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL honor and abide by the provisionsof the collective-bargaining agreement withthe Union, effective from June 1, 1977, to June1, 1980, and from year to year thereafter,throughout the term of the agreement.WE WILL make appropriate payments to theOperating Engineers Fringe Benefit Funds forthe fringe benefits earned by our employeesduring the term of the collective-bargainingagreement and in accordance with the provi-sions of the collective-bargaining agreement.MARALDO ASPHALT PAVING, INC.228